UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)February 28, 2014 Taylor Morrison Home Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-35873 90-0907433 (Commission File Number) (I.R.S. Employer Identification No.) 4900 N. Scottsdale Road, Suite 2000 Scottsdale, AZ (Address of principal executive offices) (Zip Code) (480) 840-8100 (Registrant’s Telephone Number, Including Area Code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. On February 28, 2014, the Company issued a press release that announced the proposed unregistered offering by Taylor Morrison Communities, Inc. and Monarch Communities Inc. (together, the “Issuers”) of $300.0 million aggregate principal amount of their 5.625% Senior Notes due 2024 (the “Notes”).A copy of the press release is filed as Exhibit 99.1 hereto and is incorporated by reference herein. On the same day, the Company issued a press release announcing that the Issuers had priced the unregistered offering of $350.0 million aggregate principal amount of Notes.A copy of the press release is filed as Exhibit 99.2 hereto and is incorporated by reference herein. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. EXHIBIT NO. DESCRIPTION Press Release, dated February 28, 2014. Press Release, dated February 28, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:February 28, 2014 Taylor Morrison Home Corporation By: /s/ Darrell C. Sherman Name: Darrell C. Sherman Title: Vice President, Secretary and General Counsel
